Citation Nr: 1109025	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-25 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for acid reflux disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2010, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination in conjunction with her claim.  A VA examination is necessary where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  The third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

Regarding a current disability, the Veteran has testified that she has acid reflux and takes medications such as Maalox and Tagamet for her symptoms.  The Veteran is competent to testify to her observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The service treatment records indicate that the Veteran reported complaints of epigastric pain, stress vomiting and nausea and was diagnosed with gastritis.  The Veteran has provided credible lay evidence of continuity of symptomatology since service.  Accordingly the medical evidence of record establishes current complaints of acid reflux and in-service complaints, and the credible lay evidence of record indicates an association between the current complaints and service.  38 C.F.R. 
§ 3.159(c)(4).  Therefore, a VA examination is warranted.    

Accordingly, the case is REMANDED for the following action:

1.   Arrange for the Veteran to be afforded a VA examination to determine the etiology of acid reflux disease.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings reported in detail.  The examiner should provide a medical opinion as to whether acid reflux disease is at least as likely as not (50 percent or greater likelihood) related to military service.  The examiner must provide a supporting rationale, with references to the record, including the service treatment records, post-service treatment records and the Veteran's statements that she has had acid reflux since service.  If an opinion cannot be provided without resort to speculation, the examiner must so state and provide a supporting rationale.

2.  The RO must notify the Veteran that it is her responsibility to report for any scheduled examinations and to cooperate with the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documents must be obtained which show that notice scheduling the VA examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

3.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


